Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
2.	Claims 1-7 are allowable.
3.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the highlighted features below, a controlling method for a single-phase bidirectional inverter, the single-phase bidirectional inverter comprising a switch and an inductor, the controlling method for the single-phase bidirectional inverter comprising: 
an extracting step inputting a current command to the switch and obtaining a current through the inductor, wherein the current is piecewisely linearized to extract a magnetizing inductance and a demagnetizing inductance of the inductor; 
a calculating step using a duty ratio of the switch to calculate a variation of the current of the magnetizing inductance and a variation of the current of the demagnetizing inductance; and 
an integrating step integrating the variation of the current of the magnetizing inductance and the variation of the current of the demagnetizing inductance to obtain another duty ratio of the switch in next cycle.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CONCLUSION
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/Htet Z. Kyaw/ (03/17/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837